Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 11/22/2021 in which claim 1 is presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


     Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Sha et. al., (US 2019/0281632), (hereinafter, Sha) in view of Cheng et. al., (US 2018/0332520), (hereinafter, Cheng). 

Regarding claim 1, Sha discloses a method of wireless communication performed by a user equipment (UE) (= resource configuration method, see [0205]), comprising:
obtaining one or more measurements for estimating a distance between the UE and a serving base station, one or more measurements for estimating a speed of the UE relative to the serving base station, or both (= base station broadcasts  second access parameter information that includes PRACH parameter configured based on a wireless coverage level, see [0206]; wherein the wireless coverage is being associated with the “distance”);
 determining a resource configuration and a transmit power for a first physical random access channel (PRACH) preamble sequence and/or a resource configuration and a transmit power for a first physical uplink shared channel (PUSCH) resource unit (PRU) based at least on the distance between the UE and the serving base station, the speed of the UE relative to the serving base station, a radio resource control (RRC) state of the UE, or any combination thereof (= UE determines, according to the wireless coverage level, the resource used for the PRACH, see [0208]);
 transmitting, to the serving base station over a first carrier frequency, a first message comprising the first PRACH preamble sequence on a PRACH occasion and a first message payload on a PRU occasion based on the determined resource configuration and transmit power for the first PRACH preamble sequence and/or the determined resource configuration and transmit power for the first PRU (= UE transmits PRACH information on the determined resource, see [0208]); and
 receiving, from the serving base station over the first carrier frequency, a second message comprising information on a physical downlink control channel (PDCCH) 
(= base station transmits a number of physical layer repetitions of a PDCCH, see [0211]).
Sha explicitly fails to disclose the claimed limitations of:
“receiving, from the serving base station over the first carrier frequency, a second message comprising information on a second message payload on a physical downlink shared channel (PDSCH), wherein the PDSCH have a quasi co-location relationship with a beam index of a synchronization signal block (SSB) or a reference signal (RS) associated with the first message and wherein the first message is a first step of a two-step contention-based random access procedure”.

However, Cheng, which is an analogous art, equivalently discloses the claimed limitations of:
      “receiving, from the serving base station over the first carrier frequency, a second message comprising information on a second message payload on a physical downlink shared channel (PDSCH), wherein the PDSCH have a quasi co-location relationship with a beam index of a synchronization signal block (SSB) or a reference signal (RS) associated with the first message” (= target base station 308 may transmit PDSCH  for the random access response to UE 302 based on the spatial domain filter and/or quasi co-location information…when receiving the PDSCH for the random access response, UE 302 may assume that the DM-RS  of the PDSCH  is quasi co-located with the SS block, see [0089]) and wherein the first message is a first step of a two-step contention-based random access procedure” (= UE 302 may communicate and associated (perform CFRA) with target base station  308 and access the target cell via RACH, see [0087 and 0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cheng with Sha for the benefit of achieving a communication system that includes both contention and contention free random access. 

                                      CONCLUSION 
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.